UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2361


JONATHAN BOLLS,

                  Plaintiff - Appellant,

          v.

W. SCOTT STREET, III, Secretary of the Virginia Board of
Examiners,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00550-REP)


Submitted:   March 15, 2011                  Decided:    March 17, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Bolls, Appellant Pro Se. Catherine Crooks Hill,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan    Bolls       appeals    the   district    court’s      orders

dismissing Bolls’ complaint for lack of jurisdiction and denying

reconsideration.          We    have    reviewed       the    record   and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Bolls v. Street, No. 3:10-cv-00550-REP

(E.D.   Va.    Nov.   5   &    Dec.    16,   2010).      We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                             2